We thought and still think that our opinion was and is clear and explicit, but since both parties seem to find it otherwise, we say again that the decree is affirmed, except that the debts and credits of the corporation before its expiration, if any remain unsettled, must be settled. Since these matters were rejected from the consideration of the *Page 427 
district court we do not know whether any such debts or credits exist, and therefore cannot affirm the decree unqualifiedly.
Rehearing denied.